I N     T H E      C O U R T O F A P P E A L S
                                                            A T K N O X V I L L E
                                                                                                          FILED
                                                                                                             June 25, 1998

                                                                                                          Cecil Crowson, Jr.
                                                                                                          Appellate C ourt Clerk

H E L E N E B L E N a n d K Y L E E . B E V E R L Y , )                       R O A N E   C H A N C E R Y
a n d w i f e , J U D I T H T . B E V E R L Y ;           )                   C . A .     N O . 0 3 A 0 1 - 9 7 0 9 - C H - 0 0 4 2 3
                                                          )
                  P l a i n t i f f s - A p p e l l e e s )
                                                          )
                                                          )
                                                          )
                                                          )
                                                          )
v s .                                                     )                   H O N . F R A N K     V .     W I L L I A M S ,     I I I
                                                          )                   C H A N C E L L O R
                                                          )
                                                          )
                                                          )
                                                          )
                                                          )
L U C I L L E J O H N S O N a n d C H E R Y L             )                   A F F I R M E D   A N D     R E M A N D E D
R O U S E ,                                               )
                                                          )
                  D e f e n d a n t s                     )
                  C h e r y l R o u s e ,                 )
                  A p p e l l a n t                       )




K A T H L E E N   E .     M c G E E C H A N ,     K i n g s t o n ,       f o r   A p p e l l a n t .


H A R O L D D . B A L C O M , J R . , K i n g s t o n , f o r a p p e l l e e s ,                         H e l e n   E b l e n ,     K y l e
E . B e v e r l y a n d w i f e , J u d i t h T . B e v e r l y .


J O H N A G E E ,       C o o l e y ,   C o o l e y     &     A g e e ,     K i n g s t o n ,   f o r     a p p e l l e e ,     L u c i l l e
J o h n s o n .
                                                                               O      P       I          N     I        O      N



                                                                                                                                                                            M c M u r r a y ,             J .



            G e n e r a l l y                       s t a t e d ,           t h i s               i s          a            b o u n d a r y              l i n e        d i s p u t e .                 T h e

p l a i n t i f f s              a n d          t h e         d e f e n d a n t ,             L u c i l l e                    J o h n s o n ,            s e t t l e d         a l l           i s s u e s

b e t w e e n        t h e m .                 T h e      d e f e n d a n t ,                R o u s e ,                    w a s      t h e        i m m e d i a t e         v e n d e e             f r o m

t h e     v e n d o r ,                   J o h n s o n .               R o u s e         f i l e d                a          c r o s s - c l a i m                a g a i n s t        J o h n s o n

s e e k i n g         r e s c i s s i o n                      a n d       r e i m b u r s e m e n t                               f o r       i m p r o v e m e n t s             a l l e g e d l y

m a d e     o n      t h e           p r o p e r t y             p u r c h a s e d                f r o m              J o h n s o n .                 J o h n s o n        a l s o     f i l e d           a

c r o s s - c l a i m                 a g a i n s t             R o u s e ,         a l l e g i n g                     t h a t            R o u s e      w a s      t r e s p a s s i n g                o n

h e r      p r o p e r t y                    b y       v i r t u e           o f         h a v i n g                       b u i l t           a       f e n c e       o n        J o h n s o n ' s

p r o p e r t y .                S h e        s o u g h t         d a m a g e s           a n d              i n j u n c t i v e                    r e l i e f .       A f t e r           a       b e n c h

t r i a l ,         t h e            t r i a l          c o u r t         e s t a b l i s h e d                        t h e          c o m m o n         b o u n d a r i e s           b e t w e e n

t h e     l i t i g a n t s                 a n d       d i s m i s s e d            t h e          c r o s s - c l a i m s .                          F r o m      t h e     j u d g m e n t             o f

t h e     t r i a l         c o u r t ,               t h e      d e f e n d a n t ,                    R o u s e             h a s         a p p e a l e d .           W e     a f f i r m             t h e

j u d g m e n t         o f           t h e         t r i a l          c o u r t .



            T h e       d e f e n d a n t ,                     R o u s e ,          p r e s e n t s                        t h e          f o l l o w i n g         i s s u e s        f o r           o u r

c o n s i d e r a t i o n :



            1 .              P   l    a    i n t i f      f s B e v e r l y , m e r e p e n d i n g v e n d                                                    e e s u n d e r                  a
                             c   o    n    t i n g e      n t p u r c h a s e c o n t r a c t , w i t h o u t p                                              o s s e s s i o n          o       f
                             p   r    o    p e r t y      , d i d n o t h a v e s t a n d i n g t o b r i n                                                  g t h i s c a u            s       e
                             a   n    d       a r e         n o t p r o p e r p a r t i e s p l a i n t i f f ;                                                    a n d h a v i        n       g
                             s   o    u    g h t r        e l i e f j o i n t l y , t h i s d e f i c i e n c y                                                  i s f a t a l          t       o
                             t   h    e      c l a i     m , a n d s h o u l d t h e r e f o r e b e d i s m                                                  i s s e d i n i           t       s
                             e   n    t    i r e t y      .

            2 .              A l t e r n a t i v e l y ,   t h e  b o u n d a r y b e t w e e n E b l e n    a n d
                             J o h n s o n ' s p a r c e l s , a s b e t w e e n t h o s e g r a n t e e s , i s
                             d i c t a t e d b y t h e d e e d s o f r e c o r d f r o m t h e i r c o m m o n

                                                                                                         2
                                   g   r   a    n    t    o r ,                    w i t h               r e s p e c t t o              b o t h t h        e p a r c e l s w                      h e      t h e      r
                                   c   o   n    v    e    y e d                   b y q u             i t c l a i m o r b               y w a r r a      n t y d e e d , a n                        d      u p o      n
                                   w   h   i    c    h      t h       e              c o u r          t s h o u l d h a v               e b a s e d          i t s d e c i s i o                    n ;      t h      e
                                   m   a   t     t    e    r s                h     o u l d               b e r e m a n d e d              f o r d e        t e r m i n a t i o n                     b   y a         n
                                   i   m   p    a    r    t i a           l           s u r v          e y t o e s t a b l               i s h s a i      d l i n e f r o m                        c o     m m o      n
                                   g   r   a    n    t    o r '           s            d e e d          s .

             3 .                   D   e   f e n          d a n t         R o u s e ' s  c r                            o s     s -   c l a i m      a g a i n s t       J o                      h n      s o n      ,
                                   b   e   i n g                b a s e d u p o n t h e                                  c o      v e  n a n t s a n d w a r r a n t                             i e      s o         f
                                   t   i   t l e               c o n t a i n e d i n t h e                                  d   e e   d , a n d c l e a r l y e v i                               d e      n c e      d
                                   i   n     t h          e r e c o r d , s h o u l d                                   n o     t     h a v e b e e n d i s m i s s e                             d ,        n o      r
                                   s   h   o u l           d       c o s t s     h a v e  b e                            e n         a s s e s s e d       a s     w e r e                           d     o n e      ,
                                   p   l   a i n          t i f f [ s i c ] h a v i n g                                     d   o n e n o t h i n g t o o c c a s                                 i o      n o        r
                                   e   x   a c e          r b a t e t h i s s i t u a t                                   i o    n , b u t r e l y i n g w i t h                                     c     l e a      n
                                   h   a   n d s              i n g o o d f a i t h o n                                   t h    e w a r r a n t i e s a n d c o v                                e n      a n t      s
                                   f   r   o m               h e r g r a n t o r , w h i                                  c h       s h o u l d h a v e b e e n                                   s p      e c i      -
                                   f   i   c a l          l y p e r f o r m e d .



             A s            t o        t h e              f i r s t                         i s s u e       o f     s t a n d i n g             b y      t h e     B e v e r l e y s ,                          w e        n o t e ,

t h a t     " [ o ] n e                    h o l d i n g                            a        v a l i d       c o n t r a c t            f o r    t h e       p u r c h a s e               o f           r e a l t y              . . .

h a s       a n             e q u i t a b l e                                     i n t e r e s t               t h e r e i n . "                L a n d         D e v e l o p e r s ,                           I n c .            v .

M a x w e l l ,                   5 3 7              S . W . 2 d                              9 0 4       ( T e n n .           1 9 7 6 ) .               T h e r e            s e e m s                  t o             b e       n o

r a t i o n a l                   b a s i s                w h y                        a         c o n t i n g e n t           c o n t r a c t             s h o u l d             b e          t r e a t e d                    a n y

d i f f e r e n t l y                          t h a n            a                     n o n - c o n t i n g e n t                c o n t r a c t .                   I n         a n y          e v e n t ,                   t h i s

i s s u e             i s         c o n t r o l l e d                                       b y       R u l e      2 0 . 0 1            a n d     R u l e        2 1         o f          t h e           T e n n e s s e e

R u l e s         o f          C i v i l                  P r o c e d u r e :



             R u l e               2 0 . 0 1 ,                T . R . C . P . ,                             p r o v i d e s             a s     f o l l o w s :



                                   R u      l e 2 0 . P e r m i s s i v e J o i n d e r . — A l l p e r s o n s m a y j                                                                                      o i n
             i    n         o n e          ( 1 ) a c t i o n a s p l a i n t i f f s i f t h e y a s s e r t a n y r i                                                                                       g h t
             t    o           r e l i        e f j o i n t l y , s e v e r a l l y , o r i n t h e a l t e r n a t i v e                                                                                       i n
             r    e     s    p e c t             o f    o r   a r i s i n g o u t   o f   t h e    s a m e t r a n s a c t i                                                                                 o n ,
             o    c     c    u r r e        n c e , o r s e r i e s o f t r a n s a c t i o n s o r o c c u r r e n c e s                                                                                    a n d
             i    f            a n y           q u e s t i o n o f l a w o r f a c t c o m m o n t o a l l t h                                                                                               e s e
             p    e     r    s o n s            w i l l a r i s e i n t h e a c t i o n . A l l p e r s o n s m a y                                                                                            b e
             j    o     i    n e d            i n o n e ( 1 ) a c t i o n a s d e f e n d a n t s i f t h e r e                                                                                                i s
             a    s     s    e r t e        d a g a i n s t t h e m j o i n t l y , s e v e r a l l y , o r i n                                                                                              t h e
             a    l     t    e r n a        t i v e , a n y r i g h t t o r e l i e f i n r e s p e c t o f o r a r i s                                                                                      i n g
             o    u     t        o f          t h e s a m e t r a n s a c t i o n , o c c u r r e n c e , o r s e r i e s                                                                                      o f

                                                                                                                        3
             t   r a n      s a c t       i o n s            o r o c c u r r e n c e s a n d i f a n y                                           q u e s t i o n o f l a                                      w o r
             f   a c t        c o m       m o n t             o a l l d e f e n d a n t s w i l l a r                                          i s e i n t h e a c t                                         i o n .
             A       p     l a i n       t i f f               o r     d e f e n d a n t     n e e d     n o t                                    b e    i n t e r e s t e d                                     i n
             o   b t a      i n i n       g o r               d e f e n d i n g a g a i n s t a l l t h                                        e r e l i e f d e m a n                                       d e d .
             J   u d g      m e n t          m a y            b e g i v e n f o r o n e o r m o r e                                                o f t h e p l a i n t                                     i f f s
             a   c c o      r d i n       g t o                  t h e i r r e s p e c t i v e r i g h t                                        s t o r e l i e f ,                                            a n d
             a   g a i      n s t           o n e               o r      m o r e     d e f e n d a n t s       a c                              c o r d i n g      t o     t                                 h e i r
             r   e s p      e c t i       v e l i             a b i l i t i e s .



             R u l e          2 1 ,        T . R . C . P .              p r o v i d e s              a s         f o l l o w s :


                              R u l e           2 1 .          M i s j o i n d e r           a n d         N o n j o i n d e r                                o f        P a r t i e s .

                         M       i s j o i n            d e r o f p a r t i e s i s n o t                                     g r o      u    n d            f      o r        d i s      m i       s s     a l     o    f
             a   n a c t          i o n . P              a r t i e s m a y b e d r o p p e                               d        o   r             a      d d       e d         b y        o    r d      e r       o    f
             t   h e c o        u r t o n                 m o t i o n o f a n y p a r t y o                                   r o     f         i        t s          o w     n i       n i       t i      a t    i v    e
             a   t a n y            s t a g e             o f t h e a c t i o n a n d o n                                    s u c      h         t       e r       m s         a s      a r       e       j u    s t    .
             A   n y c l          a i m a g              a i n s t a p a r t y m a y b e                                        s e      v    e r          e d           a   n d       p r       o c      e e     d e    d
             w   i t h s         e p a r a t            e l y .



             W e         f i n d         n o       m e r i t          i n     t h e         a p p e l l a n t ' s                            f i r s t                   i s s u e .



             E v e n          t h o u g h                a       c o u r t       r e p o r t e r                   w a s          p r e s e n t                              a t        t h e               t r i a l ,             n o

t r a n s c r i p t                o f         t h e          e v i d e n c e         o r         s t a t e m e n t                   o f                 t h e              e v i d e n c e                      h a s         b e e n

f i l e d          i n       a c c o r d a n c e                    w i t h       R u l e            2 4 ,             T . R . C . P .                                   T h e r e f o r e ,                            w e       a r e

u n a b l e          t o        r e a c h               t h e        m e r i t s            o f          t h e         r e m a i n i n g                                 i s s u e s                      w h i c h             w e r e

b e f o r e         t h e          t r i a l            c o u r t .             T h e        i s s u e s               a r e           n o t                   p u r e             m a t t e r s                    o f         l a w ,

b u t       a d d r e s s                t h e m s e l v e s                a l s o         t o          t h e         f a c t s                        a s           f o u n d                 b y         t h e             t r i a l

c o u r t .



             W   h e r e t h e i s s u e s r a i s e d                                    g o t o t              h e    e v i d               e n c e , t h                      e r e             m u s t b e
             a      t r a n s c r i p t . I n t h e                                      a b s e n c e               o f a                      t r a n s c r                   i p t               o f t h e
             e   v i d e n c e , t h e r e i s a c                                      o n c l u s i            v e p r e s                   u m p t i o n                      t h a          t t h e r e
             w   a s s u f f i c i e n t e v i d e n c e                                  b e f o r e             t h e t r i                  a l c o u r t                       t o            s u p p o r t
             i   t s j u d g m e n t , a n d t h i s                                       C o u r t             m u s t t h                   e r e f o r e                      a f f          i r m t h e
             j   u d g m e n t .



                                                                                                     4
            C   o   a   k l e y            v . D a n i e l s ,                     8 4     0 S . W . 2 d 3 6             7 , 3       7 0 (        T e n n   .      A   p   p   .
            1   9   9   2 ) .      S e       e a l s o W o r d                  v .        W o r d , 9 3 7 S .          W . 2 d       9 3 1 ,       9 3 2      ( T e   n   n   .
            A   p   p    . 1 9       9 6       ) ; S h e r r o d               v .        W i x , 8 4 9 S . W             . 2 d     7 8 0 ,        7 8 3      ( T e    n   n   .
            A   p   p   . 1 9     9 2       ) ; I r v i n v .                 C i t      y o f C l a r k s v i            l l e ,      7 6 7     S . W .    2 d 6      4   9   ,
            6   5   3     ( T e     n n       . A p p . 1 9 8 8              ) .



            S i n c e         w e           a r e      u n a b l e             t o        r e a c h       t h e      m e r i t s        o f         t h e       a p p e l l a n t ' s

r e m a i n i n g           i s s u e s ,             w e         m u s t       r e s o l v e         t h e m        a g a i n s t       t h e        a p p e l l a n t .



            W e         a f f i r m           t h e         j u d g m e n t               o f     t h e     t r i a l       c o u r t         i n       a l l       r e s p e c t s .

C o s t s       a r e       a s s e s s e d                 t o      t h e       a p p e l l a n t           a n d      t h i s       c a s e         i s       r e m a n d e d    t o

t h e   t r i a l           c o u r t .



                                                                                                _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _
                                                                                                D o n T . M c M u r r a y , J .



C O N C U R :

_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _
H o u s t o n M . G o d d a r d , P r e s i d i n g J u d g e

_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _
C h a r l e s D . S u s a n o , J r . , J u d g e




                                                                                                  5
                                                         I N      T H E         C O U R T O F A P P E A L S
                                                                          A T      K N O X V I L L E




H E L E N E B L E N a n d K Y L E E . B E V E R L Y , )                                          R O A N E        C H A N C E R Y
a n d w i f e , J U D I T H T . B E V E R L Y ;           )                                      C . A .          N O . 0 3 A 0 1 - 9 7 0 9 - C H - 0 0 4 2 3
                                                          )
                  P l a i n t i f f s - A p p e l l e e s )
                                                          )
                                                          )
                                                          )
                                                          )
v s .                                                     )                                      H O N . F R A N K             V .       W I L L I A M S ,      I I I
                                                          )                                      C H A N C E L L O R
                                                          )
                                                          )
                                                          )
                                                          )
L U C I L L E J O H N S O N a n d C H E R Y L             )                                      A F F I R M E D           A N D     R E M A N D E D
R O U S E ,                                               )
                                                          )
                  D e f e n d a n t s                     )
                  C h e r y l R o u s e ,                 )
                  A p p e l l a n t                       )


                                                                                J U D G M E N T

            T h i s       a p p e a l          c a m e          o n       t o      b e     h e a r d           u p o n       t h e       r e c o r d       f r o m      t h e

C h a n c e r y         C o u r t      o f       R o a n e             C o u n t y ,       b r i e f s          a n d       a r g u m e n t        o f      c o u n s e l .

U p o n     c o n s i d e r a t i o n            t h e r e o f ,            t h i s      C o u r t       i s     o f     o p i n i o n        t h a t     t h e r e     w a s

n o     r e v e r s i b l e         e r r o r       i n         t h e      t r i a l       c o u r t .

            W e       a f f i r m      t h e       j u d g m e n t               o f     t h e     t r i a l           c o u r t      i n     a l l       r e s p e c t s .

C o s t s     a r e       a s s e s s e d         t o          t h e      a p p e l l a n t          a n d       t h i s       c a s e      i s       r e m a n d e d     t o

t h e     t r i a l      c o u r t .



                                                                                                 P E R       C U R I A M